Citation Nr: 0708874	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, claimed as secondary to service-connected chronic 
otitis externa.

2.  Entitlement to a compensable rating for the chronic 
otitis externa.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January 1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board is remanding the claim for a higher rating for the 
otitis externa to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action is 
required on his part concerning this claim.  The Board, 
however, will go ahead and adjudicate his other claim for 
service connection for bilateral hearing loss.


FINDING OF FACT

The most persuasive medical evidence of record indicates the 
veteran's bilateral hearing loss is not the result of his 
service-connected otitis externa.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service, may not be presumed to 
have been so incurred, and is not proximately due to, the 
result of, or aggravated by his service-connected chronic 
otitis externa.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for hearing loss.  This is evident from letters sent to 
him in December 2001, May 2003, May 2005, August 2005, 
October 2005, May 2006 and November 2006.  The November 2006 
letter, in particular, explicitly told him to submit relevant 
evidence in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Pelegrini II and Mayfield, supra.  This was indeed the case 
here as the veteran was first given VCAA notice in December 
2001, prior to the initial rating decision at issue in 
February 2002.  


And even assuming for the sake of argument that the initial 
VCAA notice was not fully compliant, this since has been 
rectified by the additional notices more recently provided in 
2005 and 2006 - inasmuch as his claim was readjudicated in 
the October 2002 statement of the case (SOC) and more 
recently in the February 2003 and August 2006 supplemental 
SOCs (SSOCs) based on the additional evidence received after 
that initial decision.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided this Dingess notice in the 
November 2006 letter mentioned.

The duty to assist has been fulfilled to the extent possible.  
In March 2006 and May 2006 responses to letters sent to the 
veteran by the RO, he indicated he had additional information 
or evidence to submit in support of his appeal.  So he asked 
that VA wait the allotted 60 days before deciding his case, 
to allow him an opportunity to submit this additional 
evidence.  Although the RO did as he requested, holding the 
case in abeyance for the allotted 60 days, he never submitted 
the additional evidence to which he had referred.  And even 
his representative acknowledged this in a November 2006 VA 
Form 646, indicating he, too, had on several occasions 
requested submission of corroborating evidence to the support 
the claim and had received no replies.  Therefore, said the 
representative, he had no choice but to submit the VA Form 
646 and use the argument of record in the appeal.  The local 
representative here in Washington, DC, submitted an 
additional statement on the veteran's behalf in February 
2007, indicating, among other things, that he too had nothing 
further to add in support of the claim.

Aside from this, in October 2006 the RO contacted the Social 
Security Administration (SSA) to try and obtain any records 
pertaining to a claim the veteran may have filed with that 
agency.  But a subsequent response from the SSA indicated 
that either the veteran did not file a claim for disability 
with that agency or that his folder had been destroyed since 
there were no records concerning him on file.

Lastly, the veteran has been afforded a VA examination to 
obtain a medical opinion concerning the cause of his 
bilateral hearing loss, and more specifically, whether it is 
attributable to his service-connected otitis externa.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Hence, 
his appeal is ready to be considered on the merits.


Analysis
Bilateral Hearing Loss 
Secondary to Service-Connected Otitis Externa

Following his discharge from service in December 1945, the 
veteran had VA examinations in July 1946, August 1947, 
September 1947, September 1949 and March 1952.  Those 
examinations consistently noted that he could hear ordinary 
conversation at 20 feet in both ears.  So there were no 
objective clinical indications of bilateral hearing loss 
during the years immediately after his military service 
ended, and indeed none also noted even for many more ensuing 
years.



VA outpatient records dated from 2001 to 2006 reflect 
treatment for a variety of disorders, including bilateral 
hearing loss.  On numerous occasions the veteran presented 
for follow-up appointments to assess the severity of his 
hearing loss.  The records denied any perceived changes in 
his sensorineural hearing loss over the years and it was 
noted that his hearing aids worked satisfactorily.  

The veteran underwent a VA ear disease examination in 
December 2001.  He complained of bilateral hearing loss.  The 
VA physician indicated that he was waiting to see the reports 
of an audiometric examination - at which time he would submit 
an addendum, but in the meantime he believed the veteran's 
current symptoms, including suppuration, were due to his 
hearing loss which the physician concluded in turn was 
secondary to the veteran's service-connected otitis externa.

The veteran had another VA examination in January 2002, this 
time by an audiologist.  The veteran's primary complaint was 
decreased hearing in both ears for many years.  His greatest 
difficulty was engaging in conversations when background 
noise was present.  He reported that during service he worked 
as a supply sergeant for three years and he was exposed to 
combat.  After his discharge from service, he had worked for 
41 years as a paper slitter and was exposed to industrial 
noise without hearing protection.  In terms of recreational 
activities, he hunted and did not use any type of hearing 
protection.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
40
70
70
LEFT
35
35
65
60
70

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 76 percent in the left ear.  In 
the diagnosis, the examining audiologist indicated the 
veteran's right ear had mild sensorineural hearing loss at 
500 to 2000 Hertz and severe sensorineural hearing loss at 
3000 to 4000 Hertz.  In terms of his left ear, he has mild 
sensorineural hearing loss at 500 to 1000 Hertz, moderately 
severe sensorineural hearing loss at 2000 to 3000 Hertz, and 
severe sensorineural hearing loss at 4000 Hertz.  The 
audiologist opined that the veteran's hearing loss was not 
likely due to his chronic otitis externa, and instead was 
more likely due to noise exposure during his occupational 
history for over 40 years.

In a February 2002 statement, the veteran explained that 
during his 40 years of employment post service, he held a 
variety of jobs including paper slitter and a position with 
his local union.  He contended that any noise decimals he was 
exposed to in that capacity were within those prescribed by 
state law.

The veteran was again provided a VA audiological examination 
in August 2005.  The audiologist confirmed the veteran's 
claims file was available and reviewed for his pertinent 
medical and other history.  The veteran reiterated his 
previous complaints concerning loss of bilateral hearing, as 
well as his previous military, occupational and recreational 
noise exposure.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
45
70
80
LEFT
35
40
65
60
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.  The 
diagnosis was sensorineural hearing loss, mild to severe and 
gradually sloping in both ears.  The audiologist then 
expressed the opinion that the veteran's hearing loss was not 
due to the absence or presence of otitis externa.  Rather, 
the bilateral hearing loss was sensorineural in nature 
(i.e., nerve loss) which was unaffected by the status of the 
ear canal.  The audiologist concluded the veteran's hearing 
loss, instead, was more likely due to over 40 years of 
industrial noise exposure as well as the natural aging 
process.



At no time since filing his claim in May 2001 has the veteran 
alleged that his bilateral sensorineural hearing loss was 
either directly or presumptively incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  And neither is this otherwise suggested by the 
record on appeal.  As a matter of fact, during his most 
recent VA audiological examination, he denied any exposure to 
noise in service.  Rather, he claims that he suffers from 
bilateral hearing loss secondary to his service-connected 
otitis externa.

Service connection may be established on this alternative 
secondary basis if it is shown the bilateral hearing loss is 
proximately due to or the result of the service-connected 
otitis externa.  38 C.F.R. § 3.310(a).  This includes showing 
the otitis externa has chronically aggravated the bilateral 
hearing loss, but in that situation compensation is only 
payable for the additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to Wallin element (1), current disability, the 
medical evidence of record reflects a current diagnosis of 
sensorineural hearing loss which was mild to severe and 
gradually sloping in both ears.  The medical records 
concerning the veteran's evaluation and treatment since 
service - beginning in 2001 or thereabouts, repeatedly show 
diagnoses of bilateral sensorineural hearing loss.  And his 
sensorineural hearing loss is severe enough to be considered 
a disability by VA standards.  See 38 C.F.R. § 3.385.  
Indeed, he has received hearing aids.  Therefore, Wallin 
element (1) has been satisfied.

Concerning Wallin element (2), a service-connected 
disability, service connection is in effect for chronic 
otitis externa.  So Wallin element (2) also has been 
satisfied.

The determinative issue, therefore, is whether there is 
probative medical evidence indicating the veteran's service-
connected chronic otitis externa has caused or at least 
chronically aggravated his bilateral sensorineural hearing 
loss.  In other words, there must be medical nexus evidence 
etiologically linking these two conditions to satisfy Wallin 
element (3).  Unfortunately, though, the most persuasive 
medical evidence on file rules out any such possible cause-
and-effect relationship.

The December 2001 VA examiner admittedly suggested an 
etiological relationship between the veteran's service-
connected otitis externa and his bilateral hearing loss, but 
that VA examiner also added a caveat - readily acknowledging 
that he still needed to see the results of an audiogram to 
give a more definitive opinion concerning this possible 
relationship between these two conditions.  And when the 
veteran subsequently had the requested audiometric 
evaluations in January 2002, and even more recently in August 
2005, on both occasions the evaluating audiologist ultimately 
concluded there was no relationship whatsoever between the 
service-connected otitis externa and bilateral hearing loss.  
Moreover, in explaining the basis of the opinion, the 
audiologist pointed out that the specific type of 
hearing loss the veteran has - sensorineural, has no 
relevance to his ear canal, so therefore no relationship to a 
condition affecting the ear canal like otitis externa.  It 
therefore stands to reason that even the December 2001 
examiner would not now support the claim (after reviewing the 
results of the hearing tests, i.e., audiograms) because the 
specific type of hearing loss shown is inconsistent with 
having developed from the specific service-connected 
disability at issue.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  



In evaluating the probative value of competent medical 
evidence, the Court has stated, in relevant part: 

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the Federal Circuit and Court have specifically rejected 
the "treating physician rule," which would give preference 
to an opinion by a doctor in this capacity.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4  Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value 


of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005); see also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Here, for the reasons mentioned, there is a legitimate basis 
for accepting the VA audiologist's unfavorable opinion over 
that of the December 2001 VA examiner to the contrary.  The 
VA audiologist comprehensively reviewed the veteran's claims 
file for his pertinent medical and other history, discussed 
the rationale for her conclusion, and concluded there was no 
evidence suggesting a causal relationship between the 
veteran's service-connected otitis externa and bilateral 
hearing loss.  Conversely, even the December 2001 VA examiner 
readily acknowledged that he needed a bit more information, 
the results of the audiogram, to provide a more definitive 
opinion on causation of the hearing loss.  He therefore 
admittedly did not have all of the necessary evidence when 
giving his initial impression, even if seemingly favorable, 
inasmuch as the type of hearing loss shown on the audiogram 
in turn would dictate whether his opinion changed.  And this 
is consistent with the VA audiologist's conclusion that the 
veteran did not have the type of hearing loss that would be 
affected by his ear canal, so unrelated to his otitis 
externa.

The VA audiologist's opinion is therefore more probative 
since it was based on a review of all the relevant historical 
records and contained a detailed rationale for the medical 
conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  
That is to say, the opinion had the proper factual 
foundation, whereas the same cannot be said of the December 
2001 VA examiner's opinion seemingly to the contrary - 
which, again, even he acknowledged was not fully informed.


The Board realizes the veteran sincerely believes his 
bilateral hearing loss has been caused or aggravated by his 
service-connected otitis externa.  But his lay statements 
concerning this purported cause-and-effect relationship are 
not considered competent evidence to validate it.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician 
or other medical professional (e.g., an audiologist).  
Because the veteran is not shown, nor has he claimed, to be a 
medical professional, he is not competent to opine that his 
bilateral hearing loss is causally related to his service-
connected otitis externa.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, alleged to be secondary to his service-connected otitis 
externa.  And since the preponderance of the evidence 
is against his claim, there is no reasonable doubt to resolve 
in his favor.  38 C.F.R. § 3.102; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss, 
secondary to 
service-connected chronic otitis externa, is denied.




REMAND

When initially granting service connection for the otitis 
externa many years ago in an August 1947 rating decision, the 
RO correctly rated this condition under Diagnostic Code 6210.  
But when more recently adjudicating the veteran's current 
claim for a higher rating for this condition in the February 
2002 rating decision at issue, and when discussing his claim 
- including the laws and regulations pertaining to it, in 
the October 2002 statement of the case (SOC) and February 
2003 supplemental SOC (SSOC), the RO mistakenly rated the 
otitis externa under DC 6200, which actually is used for 
rating otitis media - a different condition.  So he has not 
received the laws and regulations governing his particular 
claim.  Another SSOC is therefore needed to correct this 
procedural due process defect.  See 38 C.F.R. § 19.31.

Although the veteran has received diagnoses of both otitis 
externa and media, only the otitis externa is actually 
service connected.  So if he would like to receive 
consideration for the otitis media insofar as his associated 
symptoms, etc., then he needs to establish that it, too, is 
related to his military service - just as the RO determined 
is his otitis externa when service connecting it.  The Board 
does not have the initial jurisdiction to presume his otitis 
media necessarily relates to his military service, like his 
otitis externa.  Rather, this threshold preliminary 
determination is within the RO's provenance, in the first 
instance.

Accordingly, the otitis externa claim is REMANDED for the 
following development and consideration:

1.  Send the veteran an SSOC listing the 
correct laws and regulations (applicable 
Diagnostic Code 6210, etc.) governing his 
claim for a higher rating for his service-
connected chronic otitis externa.  [Note:  
to date, in adjudicating his claim, the RO 
has mistakenly rated his otitis externa 
under DC 6200, which instead pertains to 
otitis media, and service connection has 
not been established for this additional, 
and different, condition.]
2.  Give the veteran and his 
representative an opportunity to submit 
additional evidence and argument in 
response to the SSOC, before returning his 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


